Citation Nr: 1216855	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  98-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a kidney disorder, including secondary to sickle cell trait.

4.  Entitlement to service connection for a pancreas disorder.

5.  Entitlement to service connection for a bilateral hip disorder, including secondary to sickle cell trait.

6.  Entitlement to service connection for a bilateral arm and shoulder disorder, including secondary to sickle cell trait.

7.  Entitlement to service connection for a bilateral knee and leg disorder, including secondary to sickle cell trait.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1997, August 2000, and February 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 1997, the RO denied entitlement to service connection for a pancreas disorder, hypertension, a right knee disorder, pain in the arms, shoulders, left knee, neck and feet, and a bilateral hip disorder because the claims were not well-grounded.  In August 2000, the RO held that new and material evidence had not been received to reopen the claims of entitlement to service connection for a kidney disorder, a back disorder, or sickle cell trait.  

In February 2003, under the guidelines of the Veterans Claims Assistance Act of 2000 (VCAA), the RO reconfirmed the prior denials of entitlement to service connection for a pancreas disorder, hypertension, a right knee disorder, pain in the arms, shoulders, left knee, neck and feet, and a bilateral hip disorder.

In September 1998, the Veteran presented testimony during a hearing in Washington D.C. before a Veterans Law Judge (VLJ) who is no longer with the Board of Veterans' Appeals. 

Thereafter, in April 1999, the Board issued a decision denying claims then pending on appeal for service connection for refractive error of the eyes, pyorrhea, diplopia, gastroenteritis, and memory loss.  The Board then remanded the matters of entitlement to service connection for a pancreas disorder, hypertension, bilateral hip disorder, disabilities of the knees, feet, and neck, and bilateral arm and shoulder disorders for additional evidentiary development.

In April 2004, the Board denied a claim then pending for service connection for residuals of a head injury, to include headaches and loss of smell and taste.  The remaining claims in appellate status were remanded for additional procedural and evidentiary development to the RO (via the Appeals Management Center(AMC)). Also remanded were claims newly raised, comprising petitions to reopen service connection for a back condition, kidney condition, and sickle cell trait.  

In May 2007, a hearing was held in Washington D.C. before the undersigned; a transcript of this hearing is of record.

In December 2007, a Board decision denied service connection for neck and bilateral foot disorders, and reopened service connection for a back condition, kidney condition, and sickle cell trait.  The remaining undecided matters were again remanded for further development. 

More recently, in October 2010, the Board received from the Veteran copies of x-rays of several joint regions, accompanied by VA interpretive reports corresponding to the x-rays themselves.  While not expressly waiving RO initial jurisdiction over said evidence, the Veteran addressed this material directly to the Board and indicated that he wanted it directly considered in adjudicating his appeal.  So the Board interprets this as a waiver of RO initial jurisdiction over newly submitted evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In March 2011, the Board requested a Veterans Health Administration (VHA) expert medical opinion in connection with this claim.  

The Board received additional evidence in April 2012 regarding the lumbar and arm disabilities without submission of a statement that waived initial RO consideration.  However, since the newly received evidence is duplicative and cumulative of evidence already of record no waiver is needed and the Veteran is not prejudiced by the Board's consideration of the issues.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current sickle cell trait is a congenital or hereditary defect and the Veteran is not shown to have current disability or injury that is superimposed on the sickle cell trait and was incurred during active service.    

2.  The Veteran is not shown to have a disability manifested by sickle cell trait with a history of directly attributable pathological findings that was incurred in or aggravated by active service.     
 
3.  The hematuria due to the sickle cell trait pre-existed the Veteran's period of active service and was not permanently aggravated during active service.  

4.  The Veteran is not shown to have a current kidney disorder other than hematuria that was incurred or aggravated by active service.   
5.  The Veteran is not shown to have a current pancreatic disorder that was incurred or aggravated by active service.  

6.  The pancreatic mass first manifested many years after service and is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service or a service-connected disability.     

7.  The currently demonstrated lumbar spine disorder first manifested many years after service and is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service or a service-connected disability.     

8.  The currently demonstrated bilateral hip disorder to include avascular necrosis, first manifested many years after service and is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service or a service-connected disability.     

9.  The currently demonstrated arm and shoulder disorder first manifested many years after service and is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service or a service-connected disability.     

10.  The currently demonstrated bilateral knee and leg disorder first manifested many years after service and is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service or a service-connected disability.     

11.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to the claimed disabilities following service.  


CONCLUSIONS OF LAW

1.  A disease or disability manifested by the sickle cell trait was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  A kidney disorder to include hematuria was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A pancreas disorder was not incurred in or aggravated by active service and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

4.  A lumbar spine disorder was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

5.  A bilateral hip disorder was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

6.  A bilateral arm and shoulder disorder was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

7.  A bilateral knee and leg disorder was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service, and it is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in April 2001, June 2001, December 2001, June 2004, November 2005, February 2006, May 2006, and October 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, secondary service connection, and new and material evidence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the May 2006 and October 2009 letters. 

The claims were readjudicated in the February 2010 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records from the Baltimore, Martinsburg, Richmond, and Washington, D.C. medical facilities dated from 1971 to 2012 were obtained and associated with the claims folder.  The RO conducted searches of VA treatment records dated from 1969.   

Private medical records from U. of M. Medical Center, K. Hospital, R.S. Center, M.C.M. Hospital, and G.S.C. Hospital were obtained and associated with the claims folder.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  This appeal has been pending for over 10 years.  The Veteran and his representative have had a substantial period of time and opportunity to identify and submit any outstanding pertinent evidence in support of the claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and has not been prejudiced by any technical notice deficiency along the way.

The Veteran underwent VA examinations in 1996, 2005, and 2009 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities due to the sickle cell trait.  In March 2011, the Board requested a VHA expert medical opinion that addressed the Veteran's contentions that the congenital sickle cell trait was aggravated in service and caused the claimed disabilities.  

The Veteran underwent VA examination in 2005 and 2009 to obtain medical evidence as to the nature and likely etiology of the claimed pancreas and kidney disabilities.    

The Board finds that VA is not obligated to afford the Veteran any additional VA examinations.  There is no indication that the claimed bilateral hip, knee, arm, or shoulder disabilities or the claimed lumbar spine are associated to injury, event or disease in service.  There is probative evidence establishing that the current disabilities manifested many years after service and there is sufficient competent medical evidence on file for the Board to make a decision on the claim.  Thus, the Board finds that additional medical opinion or examination is not necessary.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis, cardiovascular-renal disease, nephritis, and/or organic diseases of the nervous system, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection for congenital (developmental or familial) diseases, but not defects, may be granted when the evidence as a whole establishes that the disease in question was incurred in or aggravated by active service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990); See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

VA regulations further note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2011). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised. Under the former provisions, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

Entitlement to service connection for sickle cell trait

The Veteran seeks service connection for sickle cell trait.  He contends that the sickle cell trait was aggravated by his period of active service.  See the Veteran's July 1985 statement.   

After carefully reviewing the record in this case, the Board finds that the preponderance of the evidence is against the claim of service connection for sickle cell trait.  

The Board finds that the preponderance of the evidence establishes that the Veteran has sickle cell trait, not sickle cell disease.  The preponderance of the medical evidence of record establishes that the Veteran's sickle cell trait deficiency is a congenital condition.  

Service treatment records indicate that upon enlistment examination in May 1968, the Veteran did not report a history of sickle cell trait.  However, service treatment records show that the Veteran underwent a workup at Walter Reed Army Hospital for hematuria from April 1969 to May 1969.  An April 1969 urologic consultation report indicates that urologic examination was normal.  A May 1969 service treatment record notes that the Veteran had a history of benign familial hematuria.  Kidney biopsy was normal.  The examiner indicated that the Veteran's problem most likely represented minor sickle crises perhaps with smaller clots passing down the urethras.  

A June 1969 hematology consultation evaluation report indicates that the Veteran had been in the Army for nine months and he had frequent episodes of flank pain with microscopic hematuria.  Extensive renal workup and renal biopsy were uneventful.  It was noted that the Veteran's main symptom was left flank pain.  The impression was sickle cell trait and the examining physician noted that he did not think this diagnosis was related to the symptoms.  The examining physician also noted that the hematuria was probably due to the sickle cell trait and that the sickle cell trait was not in and of itself indicative for a Medical Board.  The November 1969 separation examination report indicates that the examiner noted that the Veteran had hematuria secondary to sickle cell trait.    

VA hospital records dated in January 1971 indicate that the Veteran had sickle cell disease and was under observation for hematuria secondary to the sickle cell disease.  The hospital records indicate that the Veteran reported having back pain for two years accompanied with hematuria and urinary problems.  There was also a history of blunt trauma due to an automobile accident.  Laboratory workup showed the presence of hematuria.  Sickle cell preparation was positive.  Urine cultures were unremarkable.  The Veteran was seen in urology who felt that nothing else was to be done at present.   

The June 1996 VA examination report indicates that the Veteran had the sickle cell trait which was just a clinical finding and there was no evidence of any disease.  

In a December 2005 letter, Dr. W.W., the Deputy Director of the Howard University Center for Sickle Cell Disease and Dr. O.C., the Acting Director of Howard University Center for Sickle Cell Disease, stated that they had reviewed the Veteran's laboratory report and found that he clearly had the HbAS genotype or the so-called sickle trait.  They indicated that the sickle trait or heterozygosity for the beta-S gene is a harmless and asymptomatic condition that is completely undetected unless one does a special blood test.  

The April 2009 VA examination report indicates that the examiner stated that the sickle cell trait (Hgb SA) is a genetic disease.  

A VHA medical expert opinion was obtained in May 2011.  The medical expert, a hematologist, indicated that the Veteran had sickle cell trait which was an inherited condition and was present at birth.  The hematologist stated that laboratory results dated from October 1974 to August 2010 from the Veteran's records confirm this diagnosis.  The hematologist noted that the Veteran's last hemoglobin electrophoresis showed 40.2 percent hemoglobin S.  The hematologist opined that the sickle cell trait pre-existed the Veteran's military service and may have been temporarily aggravated during his military service.  He noted that the Veteran reported that he had been in an area of high altitude which could promote more sickling of his red blood cells (hemoglobin).  The hematologist stated that he did not believe that chronic worsening occurred.  The hematologist noted that Hemoglobin S can sickle under certain conditions such as hypoxia and dehydration, and when this process occurs in the kidney, the sickling cells can cut off blood supply and lead to renal (Kidney) papillary necrosis that presents with painless hematuria.    

A disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists military service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 1993). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this regard, VA's General Counsel has held, that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  Vet. Aff. Op. Gen. Couns. Prec. 82-90 (Congenital/Developmental Conditions under 38 C.F.R. § 3.303(c), 55 Fed. Reg. 45,711 (1990)). 

As discussed above, the preponderance of the evidence shows that the sickle cell trait is a congenital finding or defect, not a disease.  The preponderance of the medical evidence establishes that the Veteran has the sickle cell trait, not sickle cell disease.  Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

There is no evidence of an injury or disease that is superimposed on the sickle cell trait during the Veteran's period of active service.  The issue of whether service connection is warranted for hematuria due to the sickle cell trait is discussed below.  

VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2011). 

The Board will consider whether service connection for the sickle cell trait is warranted on the basis of aggravation, since sickle cell trait with a history of directly attributable pathological findings may be considered a ratable disability.    

The Board notes that sickle cell trait was not noted at the time of the Veteran's military entrance examination.  Under these circumstances, the presumption of sound condition at service entrance attaches.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[S]ection 1111 applies when the claimed disability is not noted upon entering service, and section 1153 applies when the claimed disability is noted upon entry."  Jordan v. West, 17 Vet. App. 261, 272 (2003).  

The plain language of section 1111 provides that the presumption of soundness is rebutted only if clear and unmistakable evidence establishes both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  

In the present case, the sickle cell trait is clearly and unmistakably shown to have existed prior to service since it is a hereditary or congenital condition.  Further, on review of the entire record, it is not shown that the sickle cell trait underwent a permanent increase in severity during that service.  In the May 2011 VA medical opinion, the hematologist opined that any aggravation was a temporary aggravation, not a chronic aggravation of the condition.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran's own assertions that the sickle cell trait increased in severity during service are not competent evidence because he is not shown to have the requisite expertise to render opinions about medical matters.  Although the appellant is competent to describe his symptoms, given the nature of the medical question at issue in this case, he is not competent to state that the sickle cell trait was permanently aggravated during service and resulted in disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such an opinion may only be provided by a qualified medical professional.

The Board finds that the May 2011 VA medical opinion is persuasive and has great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  The hematologist provided a rationale for the opinion and cited to the facts and medical research which supported the opinion.  There is no medical evidence of record which contradicts this medical opinion or otherwise indicates that the Veteran's preexisting, congenital sickle cell trait was aggravated during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

On the basis of all the evidence of record pertaining to the manifestations of the Veteran's sickle cell trait prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the sickle cell trait permanently increased in severity during active service.  Under these circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996). The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone "a lasting worsening...that is, a worsening that existed at the time of separation").

Again, the Board has considered the Veteran's arguments to the effect that his military duties and training generally aggravated his preexisting sickle cell trait.  The record on appeal, however, contains no medical evidence to support such a theory.  Even though the Veteran is competent to provide testimony as to his symptoms or other matters within his personal observation, since he is not a medical professional, he is not competent to state that the underlying pathology of his sickle cell trait was aggravated for VA purposes during his period of active service.  Thus, the Board is unable to assign probative value to the Veteran's assertions in this regard.

In any event, as set forth above, the record on appeal shows that the VA hematologist specifically considered the Veteran's contentions and concluded unequivocally that it was not supported by any medical data.  Again, for the reasons discussed above, the Board has assigned great probative weight to the opinions of the VA physician and finds that it outweighs the unsupported lay theories of the appellant.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for sickle cell trait.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The claim for service connection for sickle cell trait is denied.  

Entitlement to service connection for a kidney disorder to include as due to the sickle cell trait

The Veteran asserts that he incurred a kidney disorder due to the sickle cell trait.  See the Veteran's November 1997 statement.  He also asserts that in service during training, he was climbing a rope and slipped and he fell 15 to 20 feet.  He contends that he fell on his left side and this is when he began to have blood in his urine.  He asserts that when he was treated for this injury, this is when they determined he had the sickle cell trait.  See the September 1998 Board Hearing Transcript.  

The Veteran also attributes his claimed disabilities to shots that he received in service.  In a March 2001 statement, the Veteran asserted that he was given shots in basic training and he was sick for a day or two afterwards and he had complaints of stomach cramps.  He stated that at that time, they discovered blood in his urine.  He also stated that while in the army, he received twelve or more systoscopes and now, he cannot hold his bladder.  He stated that he would complain of being sick in the army and he was hospitalized, given pills or shots, and was told that he was having a sickle cell attack.  He contends that in service, he was treated for sickle cell anemia but he does not have that disease but has the sickle cell trait.  He states that he was treated for something he did not have.   

Regarding the claimed kidney disorder, the medical evidence shows that the Veteran has hematuria due to the sickle cell trait.  There is clear and unmistakable evidence that the hematuria pre-existed service and was not permanently aggravated during service.  

The Board notes that hematuria was not noted at the time of the Veteran's military entrance examination.  Under these circumstances, the presumption of sound condition at service entrance attaches.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[S]ection 1111 applies when the claimed disability is not noted upon entering service, and section 1153 applies when the claimed disability is noted upon entry."  Jordan v. West, 17 Vet. App. 261, 272 (2003).  

The plain language of section 1111 provides that the presumption of soundness is rebutted only if clear and unmistakable evidence establishes both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  

In the present case, hematuria is clearly and unmistakably shown to have existed prior to service.  Further, on review of the entire record, it is not shown that the hematuria underwent a permanent increase in severity during that service.  In the May 2011 VA medical opinion, the hematologist opined that any aggravation was a temporary aggravation, not a chronic aggravation of the condition.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service treatment records indicate that upon enlistment examination in May 1968, the Veteran did not report a history of sickle cell trait or hematuria.  However, service treatment records show that the Veteran underwent a workup at Walter Reed Army Hospital for hematuria from April 1969 to May 1969.  An April 1969 urologic consultation report indicates that urologic examination was normal.  A May 1969 service treatment record notes that the Veteran had a history of benign familial hematuria.  Kidney biopsy was normal.  The examiner indicated that the Veteran's problem most likely represented minor sickle crises perhaps with smaller clots passing down the urethras.  

A June 1969 hematology consultation evaluation report indicates that the Veteran had been in the Army for nine months and he had frequent episodes of flank pain with microscopic hematuria.  Extensive renal workup and renal biopsy were uneventful.  It was noted that the Veteran's main symptom was left flank pain.  The impression was sickle cell trait and the examining physician noted that he did not think this diagnosis was related to the symptoms.  The examining physician also noted that the hematuria was probably due to the sickle cell trait and that the sickle cell trait was not in and of itself indicative for a Medical Board.  

Service treatment records dated in October 1969 indicate that the Veteran reported having pain with urination.  It was noted that he had been in a car accident.  The examining physician indicated that examination did not reveal any abnormalities.   The November 1969 separation examination report indicates that the examiner noted that the Veteran had hematuria secondary to sickle cell trait.    

The medical evidence of record shows that the Veteran had hematuria after separation from service.  A May 1970 VA treatment record notes that the Veteran had hematuria for the last six or seven months and he was told that his left kidney was bleeding.  Physical examination was essentially unremarkable.    

The Veteran underwent a VA examination in May 1970.  He reported having burning with urination and occasional bleeding from the kidney.  It was noted that the Veteran had intermittent hematuria over the past year which was evaluated as the sickle cell trait.  Sickle cell prep was positive.  The diagnosis was sickle cell trait with hematuria.  

The record shows that the Veteran continued to have occasional or intermittent hematuria.  The Veteran was afforded another VA examination in February 1972.  It was noted that the Veteran had genitourinary complaints of hematuria.  It was noted that this occurred for three or four years.  The examiner noted that the Veteran had been given a complete evaluation of the lower and upper urinary tracts and it was determined that the bleeding was coming from the left kidney.  The diagnosis was bleeding secondary to the sickle cell trait.  It was noted that the bleeding was associated with discomfort, pain from the left side of the groin and down the medial aspect of the upper thigh on the left side.  The Veteran was not on medication at the present time, the discomfort was significantly reduced, and he was not having any bleeding problems in the past several weeks.  The impression was bleeding of the left kidney secondary to the sickle cell disease.  

A June 1996 VA general medical examination report indicates that the Veteran's diagnoses included history of nephrolithiasis with hematuria.  There was no evidence of nephrolithiasis at that time and it was successfully treated in the past.  It was further noted that the last passage of a kidney stone was in 1995.  The examiner noted that the Veteran had a history of sickle cell trait which was not considered a disease at that time.   

In May 2011, VA obtained a medical expert opinion as to whether the hematuria was attributed to the sickle cell trait.  The hematologist stated that sickle cell trait is usually thought to be a benign process however, episodes of hematuria are common.  The hematologist stated that hemoglobin S can sickle under certain circumstances such as hypoxia and dehydration.  When this process occurs in the kidney, the sickling cells can cut off blood supply and lead to renal (kidney) papillary necrosis that are present with painless hematuria.  The left kidney was more commonly involved and was the bleeding was mild and intermittent.  This hematuria can be visibly seen or may only be detected by urinalysis.  The hematologist indicated that the latter was the case with the Veteran, on most occasions, as the Veteran's urinary samples reviewed were noted to be "clear yellow."  The hematologist stated that the Veteran had gross hematuria that occurred after a motor vehicle accident on May 10, 1984 (diagnosed as renal contusion) and after a history of a having fallen in basic training in August 1968 (note from February 14, 1972).      

The hematologist stated that the Veteran had several extensive workups for hematuria from 1968 to 2010 in the record that he reviewed.  He noted that on several occasions, bilateral kidney stones were mentioned as a possible cause.  The Veteran also had clots noted in the left ureter with a history of left ureter stones in 1968, 1971, and 1977.  The hematologist noted that in addition, the Veteran had been treated for many urinary tract infections and all of his other diagnostic testing had been unremarkable over the years.  The hematologist concluded that given the history of infectious process and stones, he believed that it was at least as likely as not that the Veteran's sickle cell trait was associated with his hematuria.  The hematologist indicated that the longstanding and intermittent history would support this determination.  

The hematologist stated that the hematuria was a common finding in sickle cell trait, and all associated pathology associated with the sickle cell trait may or may not occur in every patient.  The hematologist indicated that from review of the Veteran's records, hematuria is the only possible pathology that he may have to date.  The hematologist stated that given this, he believed that it was at least as likely as not that the sickle cell trait and all possible associated pathology, hematuria, pre-existed his military service.  The hematologist stated that he believed that the sickle cell trait symptoms may have been temporarily aggravated in service, but chronic worsening did not occur.  

The Veteran's own assertions that the hematuria increased in severity during service are not competent evidence because he is not shown to have the requisite expertise to render opinions about medical matters.  Although the appellant is competent to describe his symptoms, given the nature of the medical question at issue in this case, he is not competent to state that the hematuria was permanently aggravated during service and resulted in disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such an opinion may only be provided by a qualified medical professional.

The Board finds that the May 2011 VA medical opinion is persuasive and has great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  The hematologist provided a rationale for the opinion and cited to the facts and medical research which supported the opinion.  There is no medical evidence of record which contradicts this medical opinion or otherwise indicates that the Veteran's preexisting hematuria was aggravated during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

On the basis of all the evidence of record pertaining to the manifestations of the Veteran's hematuria prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the hematuria increased in severity during active service.  Under these circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996). The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone "a lasting worsening...that is, a worsening that existed at the time of separation").

There is no medical evidence of a diagnosis of a current kidney disorder or disease other than hematuria.  There was no evidence of any other kidney disorder in service.  Service treatment records show that the Veteran underwent a workup at Walter Reed Army Hospital for hematuria from April 1969 to May 1969.  An April 1969 urologic consultation report indicates that urologic examination was normal.  A May 1969 service treatment record notes that the Veteran had a history of benign familial hematuria.  Kidney biopsy was normal.  The examiner indicated that the Veteran's problem most likely represented minor sickle crises perhaps with smaller clots passing down the urethras.  A June 1969 hematology consultation evaluation report indicates that extensive renal workup and renal biopsy were uneventful.  

Service treatment records dated in October 1969 indicate that the Veteran reported having pain with urination.  It was noted that he had been in a car accident.  The examining physician indicated that examination did not reveal any abnormalities.   The November 1969 separation examination report indicates that the examiner noted that the Veteran had hematuria secondary to sickle cell trait.  A kidney disorder was not noted.    

The Veteran underwent a VA examination in May 1970.  He reported having burning with urination and occasional bleeding from the kidney.  It was noted that the Veteran had intermittent hematuria over the past year which was evaluated as the sickle cell trait.  Sickle cell prep was positive.  The diagnosis was sickle cell trait with hematuria.  

The record shows that the Veteran continued to have occasional hematuria and underwent testing and evaluation.  A kidney disorder was not diagnosed.  See the VA hospital records dated in February 1971 to March 1971 (IV pyelogram and GI series were negative); an August 1982 urogram (essentially normal findings); August 1984 infusion urogram and KUB (normal findings); September 1983 infusion urogram (normal findings); and a September 1984 retrograde pyelogram report (essential negative study). 

A February 1972 VA examination report indicates that the Veteran had been given a complete evaluation of the lower and upper urinary tracts and it was determined that the bleeding was coming from the left kidney.  The diagnosis was bleeding secondary to the sickle cell trait.  An October 1984 upper abdominal sonogram report indicates that the kidneys were normal.  An April 1995 cystoscopy was negative.  A report of a June 2009 CT scan of the abdomen indicates that both kidneys were normal, there were no stones, and no evidence of renal pathology.  

In May 2011, VA obtained a medical expert opinion.  The hematologist reviewed the Veteran's claims folder and medical records.  He indicated that the Veteran had hematuria due to the sickle cell trait and no other definitive evidence of a kidney disorder.  

There is evidence of past diagnoses of urethritis and nephrolithiasis.  A March 1978 cystoscopy and urethroscopy report indicates that the postoperative diagnosis was chronic posterior urethritis.  A June 1996 VA general medical examination report indicates that the Veteran's diagnoses included history of nephrolithiasis with hematuria.  The examiner stated that there was no evidence of nephrolithiasis at that time and it was successfully treated in the past.  It was further noted that the last passage of a kidney stone was in 1995.  As noted above, the hematologist who rendered the May 2011 VHA medical opinion considered this history and concluded that there was no definitive evidence of a kidney disorder.  

The Veteran has not submitted any medical evidence which tends to support his lay assertions that he has a kidney disorder.  There is no medical evidence of record which shows that the Veteran has a current kidney disorder other than the hematuria.  

The Veteran's own statements that he has a current kidney disorder are not competent evidence since of a current medical diagnosis.  A lay person is only qualified to report on matters which are capable of lay observation.  A lay person is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The preponderance of the evidence is against the finding that the Veteran has a current kidney disorder that can be linked to a disease or injury in service or to a service-connected disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a kidney disorder must be denied on this record.

Entitlement to service connection for a pancreas disorder to include as due to the sickle cell trait

The Veteran asserts that he incurred a pancreas disorder due to the sickle cell trait.  See the Veteran's November 1997 statement.  He also asserts that in service during training, he was climbing a rope and slipped and he fell 15 to 20 feet.  He contends that he fell on his left side and this is when he began to have blood in his urine.  He asserts that when he was treated for this injury, this is when they determined he had the sickle cell trait.  He asserts that after the fall, they determined that he had a cyst on his pancreas and he was told he had pancreatitis.  The Veteran stated that he had stomach pains and he had these symptoms in service and after service.  The Veteran states that he had surgery three or four years ago.  See the September 1998 Board Hearing Transcript.  

The Veteran also attributes his claimed disabilities to shots that he received in service.  In a March 2001 statement, the Veteran asserted that he was given shots in basic training and he was sick for a day or two afterwards and he had complaints of stomach cramps.    

There is no medical evidence of a diagnosis of a current pancreas disorder.  Although the Veteran asserts that pancreatitis was diagnosed in service after a fall, there is no evidence of this diagnosis in the service treatment records.  The service treatment records show that the Veteran underwent extensive genitourinary and gastrointestinal evaluation and a disorder or disease of the pancreas was not detected.  Separation examination in November 1969 indicates that examination of the endocrine and digestive systems was normal.  The May 1970 VA examination report is negative for a pancreatic disorder.  

The first evidence of a pancreatic disorder was in the mid 1990's, over 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA treatment records dated in February and March 1996 indicate that a pancreatic mass was detected on a CT scan of the abdomen.  It was noted the Veteran had a history of chronic vague abdominal pain of 2 years duration.  VA hospital records dated from April 1996 to May 1996 indicate that the Veteran underwent a pancreatectomy for a benign cystadenoma of the tail of the pancreas.  

A June 1996 VA general medical examination report indicates that the Veteran's diagnoses included status post removal of a cystadenoma of the pancreas with a distal pancreatectomy in 1996.  The report indicates that the Veteran was still recovering from this surgery.  It was also noted that the Veteran did not have a history of pancreatitis in the past.     

The Veteran was afforded a VA examination in April 2005 to obtain medical evidence as to the nature and etiology of any current pancreas disorder.  The assessment was status post partial pancreatectomy with early stages of type II diabetes mellitus.  No endocrine pancreatic insufficiency was uncovered.  In a May 2005 addendum report, the examiner stated that the Veteran should receive a complete diagnostic exam in three months to assess whether he had insipient type 2 diabetes mellitus.  The examiner indicated that if the Veteran met these criteria, he should be considered to have had a predisposing pancreatic disability related to the pancreatic surgery.  In a June 2005 addendum, the examiner further clarified his medical opinion.  He stated that the Veteran had pancreatic surgery in 1996 and he may have developed impaired glucose tolerance diabetes as a post-operative sequelea.  The examiner opined that this was many years after his service duty (1968 to 1969) and does not seem to be related to service.  

The Board finds that the preponderance of the evidence establishes that the Veteran did not have a current pancreas disorder or disease.  

The Veteran's own statements that he has a current pancreatic disorder are not competent evidence since of a current medical diagnosis.  The Veteran himself relates the current pancreatic disorder to his period of service, and the fall in service.  The Veteran, as a lay person, is competent to testify as to observable symptoms or events.  However, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  There is no evidence which establishes that the Veteran has medical expertise and he is not competent to render a diagnosis.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The preponderance of the evidence is against the finding that the Veteran has a current pancreatic disorder that can be linked to a disease or injury in service or to a service-connected disability.

The Veteran has not provided any competent evidence to support his contentions that the pancreatic mass which was diagnosed in 1996 is medically related to disease or injury in service.  There is no competent evidence of record which relates the pancreatic mass to injury or event in service.  

The Veteran's own assertions that such a medical relationship exists is not competent evidence of a medical nexus.  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  There is no evidence which establishes that the Veteran has medical expertise.

The preponderance of the evidence establishes that the pancreatic mass which was detected in 1996 first manifested many years after service and is not related to disease or injury in service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a pancreas disorder must be denied on this record.

Entitlement to service connection for a lumbar spine disability

The Veteran contends that he sustained a fall in service and injured his low back.  He states that in service during training, he was climbing a rope and slipped and he fell 15 to 20 feet.  He contends that he fell on his left side.  See the September 1998 Board Hearing Transcript.  

Service treatment records show that the May 1968 enlistment examination indicates that the Veteran had scoliosis, not considered disabling.  An October 1968 service treatment record notes that the Veteran reported that he fell on his back and he had back pain.  

An April 1969 service treatment record indicates that the Veteran reported having a back problem.  Physical examination was normal.  The impression was lumbosacral strain.  A May 1969 service treatment record notes that the Veteran had complaints of on and off back pain.  The Veteran reported that the pain was worse since yesterday.  Examination of the back revealed mild tenderness and pain that radiated to the pelvis.  

Service treatment records dated in July 1969 indicate that the Veteran reported that he hurt his back.  X-ray examination of the lumbar spine was normal.  September 1969 service treatment records note that the Veteran reported having back pain for a long time.  He complained of pain in the left side and left leg.  Neurological examination was essentially normal.  The impression was reactive depression.  The physician indicated that there was no organic basis for the pain.  The November 1969 discharge examination report indicates that the Veteran reported having back trouble.  Examination of the spine was normal.   

The Veteran underwent VA examination of the lumbar spine in August 1970, within one year of service separation in November 1969.  It was noted that he reported that his back hurt since his fall in basic training.  He reported no specific back treatment.  The Veteran indicated that he had a sharp pain in his back if he sat or stood for too long.  Examination revealed full range of motion of the back.  There was no tenderness, spasm, or atrophy.  He had well developed spinal muscles.  Straight leg raise was negative.  Neurological examination was negative.  The assessment was impaired function of the back not found. 

An August 1970 x-ray examination of the lumbar spine revealed that there was a minimal degree of scoliosis with convexity to the right.  There was no intrinsic bone or joint disease.  The intervertebral spaces were normal.  There was minimal spina bifida occulta of the arch at S-1 which was of no clinical significance.  The sacroiliacs were intact.  

The February 1972 VA examination report indicates that the Veteran reported falling in basic training in August 1968 and injuring his back.  Examination revealed mild thoracolumbar scoliosis with the left hip and the right shoulder high.  The right posterior back was more prominent than the left.  It was noted that the Veteran's paraspinal muscles were more prominent and tense especially with bending both laterally and posteriorly.  X-ray examination of the lumbar spine revealed that the vertebral elements and interspaces were normal.  The impression was no pathology in the lumbosacral spine.  The assessment was chronic low back pain posturally influenced.  X-ray examination of the lumbar spine in February 1984 was normal. 

There is evidence of post-service back injuries.  A May 1985 private medical record indicates that the Veteran reported having low back pain and flank pain status post a motor vehicle accident.  A June 1995 VA treatment record notes that the Veteran had a history of a low back injury in November 1992.  It was noted that the Veteran was injured at work when he was hit by a refrigerator door.  The Veteran had low back pain since that time.  See also VA treatment records dated in March 1995 and April 1995 which note a history of injuries to the legs and back in 1992 and pain ever since; a January 1996 evaluation report by Dr. A.A. which indicates that the Veteran had a history of back pain which dated back to 1992 and was apparently due to an injury at work; and a July 2004 VA treatment record which indicates that the Veteran had back pain status post a motor vehicle accident in June 2003.       

The medical evidence of record shows that degenerative joint disease and degenerative disc disease of the lumbar spine was first detected in the mid 1990's.  A June 1994 MRI of the lumbar spine revealed degenerative disc disease at L5-S1 and degenerative changes at L3-4.  In October 1994, right S1 radiculopathy was diagnosed.  See the records from Advanced Orthopedics Centers.  A January 2012 MRI of the lumbar spine revealed multi-level degenerative disc disease and facet arthritis.    

There is competent evidence which relates the low back symptoms and disorder to the 1992 injury and establishes that the Veteran has back pain since the 1992 injury.  A March 1995 VA treatment record indicates that the Veteran had a back injury in 1992 and he reported having back trouble ever since with severe degenerative joint disease and multiple pains.  

An October 1994 private evaluation report indicates that the Veteran underwent an orthopedic evaluation of hip and back problems.  It was noted that the Veteran had a worker's compensation injury in November 1993 and had been treated for hip and back problems.  It was noted that the Veteran had intense symptoms in his back and his symptoms were consistent with a right L5 radiculopathy.  The orthopedist indicated that the MRI findings were consistent with disc disease at L3-4 and L5-S1 and a CT scan showed a herniated disc at L5-S1.  The orthopedist opined that the trauma as noted in the chart was the initial sign of the hip disease and his problems as documented on X-ray.  

The orthopedic clinic records noted that private treatment records dated in August 1993 indicate that the Veteran sustained an injury at work in 1992 when a freezer door struck him on the right side.  He sustained an injury to his right elbow and to his right iliac crest which resulted in pain and discomfort which radiated to his lower back.  The orthopedist indicated that the direct blow to the right iliac crest resulted in some sprain of the right posterior sacroiliac ligament complex and some weakness involving his right hip abductors.  The orthopedist further noted that the physical examination did not show formal S1 radiculopathy even though the Veteran had S1 radiculitis.   

A June 1995 VA orthopedic clinic record indicates that the Veteran reported that he was injured when he was hit by a refrigerator door in November 1992 and he had low back pain since then.  He complained that the pain burned and radiated down his left leg.  The assessment was low back pain with radiculopathy.  

The Veteran was afforded a VA examination in April 2009 to obtain medical evidence as to the etiology of the claimed disabilities manifested by joint pains.  The Veteran reported that the onset of the pain was in 1968 when he had a fall.  He stated that over the years, he had chronic back pain in his back and he stated that all of his doctors told him that his skeletal pain was due to the sickle cell trait.  The examiner opined that the Veteran's lumbar spine problems are due to degenerative joint disease not sickle trait.  The examiner stated that it was impossible to determine whether the current degenerative joint disease of the lumbar spine was due to service.  

The Board finds that the preponderance of the evidence establishes that the current lumbar spine disability first manifested many years after service and there is no competent evidence which relates the current lumbar spine disability to disease or injury in service.  There is competent evidence which establishes that the current lumbar spine disability is not etiologically related to an in-service injury or event.  

The service treatment records show that the Veteran did incur an injury to the low back in service and he was treated for low back pain. There is an assessment of lumbar strain.  However, VA examinations in 1970 and 1972 failed to detect a current lumbar spine disability.  

In December 2009, the RO obtained a medical opinion as to whether the Veteran's current lumbar spine disability was incurred in service or is medically related to injury or event in service.  The examiner reviewed the Veteran's medical records including the service treatment records and considered the Veteran's lay statements as to when the back symptoms began.  The examiner concluded that the Veteran's current degenerative joint disease of the lumbar spine could not be etiologically related to any in-service event.  

The examiner noted that service treatment records indicate that the Veteran had complaints of low back pain but no specific diagnosis was made and there was no evidence of degenerative joint disease of the lumbar spine.  The examiner noted that a neurologic consult in service found no organic basis for the back pain.  The examiner noted that x-ray examination of the lumbar spine conducted in 1984 was normal.  The examiner also noted that x-ray examination in 1972 did not reveal degenerative joint disease and the examiner at that time stated that the chronic low back pain was posturally influenced.    

The examiner also noted that the Veteran described the in-service injury and illness differently at various times.  The examiner noted that extensive review of the claims folder shows that the Veteran reported having a fall in basic training to the examiner at the VA examination in 1972 but he reported that the onset of the back pain was in the 1990's upon examination in April 2009.  In light of this evidence, the examiner concluded that the current lumbar spine disability was not etiologically to an in-service event.   

The Board finds that the December 2009 medical opinion to have great probative value as it reflects a comprehensive and reasoned review of the entire evidentiary record.  The examiner reviewed the Veteran's medical history including the service treatment records and the post-service medical evidence.  The examiner pointed to the facts which supported the medical conclusion.  In assessing medical evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The medical evidence discussed in detail above, establishes that the current lumbar spine degenerative disc disease and degenerative changes first manifested in the mid 1990's, almost 30 years after service separation.  The medical evidence shows that the Veteran began to have chronic back pain after a post-service injury in 1992, and degenerative disc disease and degenerative changes of the lumbar spine was subsequently diagnosed.  There is probative medical evidence which establishes that the current lumbar spine disability is not etiologically related to an in-service injury or event.  There is no competent evidence which relates the current lumbar spine disability to injury or event in service.  

The Veteran himself relates the current lumbar spine disability to the sickle cell trait, the fall in service in 1968, and to shots he received in service.  The Veteran's own assertions that such a medical relationship exists is not competent evidence of a medical nexus.  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

There is no evidence which establishes that the Veteran has medical expertise.  Thus, his statements are not competent evidence of a medical relationship to service and have no probative value.  The Veteran has not submitted any competent evidence which establishes a medical relationship between the claimed disabilities and any injury or event in service.  

The more probative evidence of record establishes a continuity of symptoms of low back pain from the 1992 post service injury.  As noted above, the service treatment records document that the Veteran had low back pain in service and he reported back symptoms upon separation from service.  However, VA examinations in 1970 and 1972 did not attribute these complaints of pain to any identifiable lumbar spine disability.  Pathology of the lumbar spine was not detected.  

However, there is probative evidence which establishes that the Veteran had chronic symptoms of back pain since the 1992 injury.  The medical records discussed above document a history of back symptoms since the post service injuries.  

In the 1996 application for compensation benefits, the Veteran stated that he had low back pain since service.  The Board finds that the Veteran's credibility is substantially undermined by the fact that the statements he made at the time he filed an application for compensation in 1996 contradict the statements he made to his health care providers in connection with treatment of the low back symptoms and disability.  As discussed above, in the 1990's, the treatment records indicate that the Veteran attributed the onset of the low back symptoms to the post service injuries.   

The Board finds that the Veteran's statements made in the course of medical treatment to have greater probative value than the statements made in connection with his compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board finds that the lay assertions made by the Veteran at the time he filed the 1996 application for compensation and since that time are of limited probative worth when compared to the lay statements made by the Veteran to his health care providers.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Thus, the claim must fail on the basis of continuity of symptomatology since service because of the lack of credible evidence establishing continuous symptoms since service and because there is competent and credible evidence that establishes a continuity of symptomatology from the post service injuries.  The claim also must fail because of the lack of a competent nexus opinion linking the current lumbar spine disability to a documented injury, event or incident of the Veteran's period of active service.  

Further, as discussed in detail above, service connection for sickle cell trait is not warranted, so service connection for the claimed lumbar spine disability as secondary to the sickle cell trait is not warranted.  

In summary, the Board finds that the preponderance of the evidence establishes that the current lumbar spine disability first manifested many years after service and is not due to an injury or other identified event or incident of his period of service but is caused by post service injuries.  Accordingly, the Veteran's claim of service connection for the lumbar spine disability must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to service connection for a bilateral hip disorder, a bilateral arm and shoulder disorder, including secondary to sickle cell trait

The Veteran contends that incurred joint pain and a bilateral hip disability when he fell 15 to 20 feet in service during training.  The Veteran states that he had pains in his joints all over his body and he asserted that it was due to the sickle cell crises and was caused by his pancreas.  The Veteran contends that he injured his hips when he injured his back in service.  He asserts that the hips were swollen and would grind when he walked.  He states that he had the same problem with the hips after service.  See the September 1998 Board Hearing transcript.  

The Veteran also attributes his claimed disabilities to shots that he received in service.  In a March 2001 statement, the Veteran asserted that he was given shots in basic training and he was sick for a day or two afterwards and he had complaints of joint pain in the shoulders and hips.  

There is competent evidence of a fall in service.  The Veteran is competent to report an observable event such as a fall and to report observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (A lay person is competent to testify only as to observable symptoms).  

However, service treatment records do not document complaints, treatment or diagnosis of a bilateral hip disability and do not document a shoulder or arm disability. 
 
Service treatment records show that upon enlistment examination in May 1968, examination of the upper and lower extremities was normal.  A September 1969 service treatment record notes that the Veteran reported having pain in the left shoulder, left side, and left leg.  Neurological examination was essentially normal.  The impression was reactive depression.  The physician indicated that there was no organic basis for the pain.  The November 1969 discharge examination report indicates that examination of the upper and lower extremities was normal.  The Veteran did not have any complaints pertinent to the hips, shoulders, or arms.  

The Veteran underwent VA examination in May 1970.  He did not have any complaints pertinent to the hips, arms or shoulder.  Physical examination revealed full motion of the shoulders, hips, and extremities.  He had a normal gait.  

The February 1972 VA examination report indicates that examination of the lower extremities was within normal limits.  X-ray examination of the hips revealed no evidence of a fracture, dislocation, bone or joint disease or abnormal soft tissue calcifications.  

The preponderance of the evidence establishes that the bilateral hip disabilities, and the arm and shoulder disabilities first manifested many years after service and there is no competent evidence which relates these disorders to service.  

The medical evidence establishes that the Veteran had avascular necrosis of the bilateral hips and left shoulder and degenerative joint disease of the right and left acromioclavicular joints.  See the June 1996 VA examination report.  VA treatment records dated in May 2009 indicate that the Veteran underwent a left shoulder replacement.  

There is no competent evidence which relates these disorders or diseases to injury or event in service.  In fact, there is medical evidence which relates the bilateral hip disorder to a post-service injury which occurred in 1992.  The record shows that the bilateral hip disorder was initially detected in 1993.  An August 1993 x-ray report indicates that there were possible cystic changes in the right femoral head.  It was noted that it must be ascertained whether this was aseptic necrosis.  

An October 1994 evaluation report from an orthopedic clinic indicates that the Veteran underwent an orthopedic evaluation of hip problems.  It was noted that the Veteran had a worker's compensation injury in November 1993 and had been seen for hip problems.  The orthopedist stated that the Veteran had avascular necrosis of the femoral necks of the bilateral hips and opined that the trauma as noted in the chart was the initial sign of the hip disease and his problems as documented on X-ray.  Additional records noted that the Veteran sustained an injury at work in October 1992 when a freezer door struck him on the right side.  He sustained an injury to his right elbow and to his right iliac crest which resulted in pain and discomfort which radiated to his lower back.  The orthopedist indicated that the direct blow to the right iliac crest resulted in some sprain of the right posterior sacroiliac ligament complex and some weakness involving his right hip abductors.  

The orthopedist noted that the Veteran did not have any steroid or alcohol use.  The impression was avascular necrosis noted after the trauma and most likely related to the injury.   

A June 1996 VA general medical examination report indicates that the Veteran's diagnoses included avascular necrosis of both femoral heads, degenerative joint disease of the right acromion with bony spurs and degenerative changes; degenerative changes of the left acromioclavicular joint and avascular necrosis of the left humeral head.  A September 1998 VA neurologic clinic treatment record indicates that the Veteran had a history of aseptic necrosis of the hips and shoulders.   

A March 1997 VA treatment record indicates that the Veteran presented with chronic complaints of bilateral hip and shoulder pain and he had a diagnosis of avascular necrosis of the hips and had a history of sickle cell.  It was noted that the Veteran was seen by several consultants to evaluate the etiology of these complaints.  The Veteran was referred for the possibility that these complaints were due to a hematologic or oncologic cause.  The assessment was predominant bone and joint aches of unknown etiology.  

The examining physician indicated that avascular necrosis due to a sickle cell trait was unusual.  The examining physician stated that the vascular events associated with the sickle cell trait are exceedingly rare and are mostly associated with hypothermia and tourniquet surgery.  The examining physician stated that therefore, he strongly doubted that sickle cell trait was the cause.  The examining physician also stated that the only other hematologic or oncologic basis would be multiple myeloma or prostate cancer which were unlikely.    

An April 1997 VA rheumatologic clinic record indicates that the cause of the avascular necrosis was unclear.  It was noted that the Veteran had joint pain for over 10 years.  A June 1998 VA orthopedic clinic treatment record indicates that the Veteran was treated at the pain clinic for multiple joint pains of unknown etiology.  A May 2005 x-ray examination of the wrists and elbows demonstrated no bone, joint, or soft tissue abnormality.  

The Veteran was afforded a VA examination in April 2009 to obtain medical evidence as to the etiology of the claimed disabilities manifested by joint pains.  The examiner opined that there was no objective evidence that the sickle cell trait is an etiologic factor in his joint complaints.  The examiner indicated that sickle trait (Hgb SA) is a genetic disease and was not associated with musculoskeletal problems as is sickle cell anemia (Hgb SS).  

There are VA treatment records which indicate that the avascular necrosis is due to the sickle cell trait.  See for instance the March 1998 VA neurological clinic record, the December 1997 metabolic bone clinic record.  However, these notations appeared to be the reported medical history of the Veteran and not a medical opinion as to etiology.  

The Court has long recognized that the Board is not bound to accept medical opinions that are based on history offered by the Veteran when that history is unsupported by the medical evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Court reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458 (1993).  

In the present case, there is probative medical evidence that the sickle cell trait does not cause joint disabilities such as avascular necrosis.  See the May 2011 VHA opinion.  Thus, the history provide by the Veteran is contradicted by medical evidence of record.  Further, as discussed in detail above, service connection for sickle cell trait is not warranted, so service connection for the claimed hip, shoulder and arm disabilities as secondary to the sickle cell trait is not warranted.  The evidence of record shows that these disorders first manifested many years after service and there is no competent evidence which relates these disorders to service.  There is no evidence of a diagnosis of degenerative joint disease within one year of service separation.   

The Board notes that there is medical evidence which relates the symptoms of arm pain to the degenerative joint disease of the shoulders and to the avascular necrosis of the left shoulder.  The July 1986 VA examination report indicates that the arm pain was attributed to the shoulder disabilities.  A December 1996 VA pain clinic record indicates that the Veteran had diffuse muscle pain and involvement of the joints due to the avascular necrosis.   

The Board finds that the preponderance of the evidence establishes that the bilateral hip, shoulder and arm disabilities first manifested many years after service and are not related to disease or injury in service.  The medical evidence establishes that the avascular necrosis of the hips is related to post-service trauma which occurred in 1992.  

The Veteran himself relates the current bilateral hip, arm, and shoulder disabilities to the sickle cell trait, the fall in service in 1968, and to shots he received in service.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.  Thus, his statements are not competent evidence of a medical relationship to service and have no probative value.  The Veteran has not submitted any competent evidence which establishes a medical relationship between the claimed disabilities and any injury or event in service.  

The Veteran also has not provided any credible lay assertions of bilateral hip, arm, or shoulder symptoms that began in service and had continued since service.  The service treatment records do not document complaints of hip, shoulder or arm symptoms.  There is no competent and credible evidence of chronic joint pain until after the 1992 injury.  The Veteran did not present any lay statements as to the joint pain until he filed a claim for compensation benefits in 1996.  

The Board finds that the Veteran's credibility is substantially undermined by the fact that he did not report symptoms of hip, arm, or shoulder pain or other symptoms upon separation examination in November 1969.  He specifically denied symptoms pertinent to the hips, legs, arms, or shoulders upon separation examination.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  

The Board finds that the Veteran's statements made in the course of the separation examination have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, these statements were made at the time of service.

The Board finds that the current lay assertions made by the Veteran at the time he filed the 1996 application for compensation and since that time are of limited probative worth when compared to the lay statements made by the Veteran at the time of service separation and to the other related information recorded over time and actual medical finding identified both during and after service.  

Moreover, these statements and his initial claim were not presented until 1996, over 20 years after service and following an intervening injury of some significance. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Thus, the claim must fail on the basis of continuity of symptomatology since service because of the lack of credible evidence establishing continuous symptoms since service.  The claim also must fail because of the lack of a competent nexus opinion linking the current bilateral hip and shoulder disabilities to a documented event or incident of the Veteran's period of active service, and the lack of competent evidence establishing a current arm disability.   

In summary, the Board finds that the preponderance of the evidence establishes that the current bilateral hip and shoulder disabilities first manifested many years after service and are not due to an injury or other identified event or incident of his period of service.  Accordingly, the Veteran's claim of service connection for a bilateral hip, shoulder, and arm disabilities must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to service connection for the claimed knee and leg disabilities

The Veteran contends that he sustained a fall in service and injured his knees.  He states that in service during training, he was climbing a rope and slipped and he fell 15 to 20 feet.  He contends that he fell on his left side.  The Veteran asserts that his right knee swelled up and he had fluid drawn from the knee.  He states that he had two surgeries on the knee after service.  See the September 1998 Board Hearing transcript.  

Service treatment records show that an October 1968 service treatment record notes that the Veteran reported that he fell on his back and he had back pain.  He did not report any knee pain.  

September 1969 service treatment records note that the Veteran complained of pain in the left side and left leg.  Neurological examination was essentially normal.  The impression was reactive depression.  The physician indicated that there was no organic basis for the pain.  The November 1969 discharge examination report indicates that the Veteran denied having knee trouble.  Examination of the lower extremities was normal.   

The Veteran underwent VA examination in May 1970.  He did not have any complaints pertinent to the knees.  Physical examination revealed full motion of the extremities.  He had a normal gait.  

The February 1972 VA examination report indicates that examination of the lower extremities was within normal limits.  X-ray examination of the knees revealed no evidence of a fracture, dislocation, bone or joint disease or abnormal soft tissue calcifications.  A September 1981 right knee w-ray was normal.  

There is evidence of post-service injuries to the knees and lower extremities.  A September 1981 private medical record indicates that the Veteran reported that he was in a motor vehicle accident 5 days prior and he hit his right knee on the dashboard.  The assessment was right knee strain with probable traumatic effusion.  

A December 1982 private medical record indicates that the Veteran reported having right knee pain for one month and it was becoming progressively worse.  The Veteran reported that the only trauma to the right knee was a contusion one year ago in an auto accident and he had complaints of occasional pain since this injury.  An October 1983 private treatment record indicates that the Veteran had pain in the right knee on and off for a couple of months.  The Veteran reported being in an auto accident about 8 months prior.  X-ray examination was unremarkable.  The assessment was chondromalacia of the right knee.   

A November 1982 private clinical record indicates that the Veteran reported that in March 1982, he was involved in an auto accident where he struck his right knee mid-pole patella against a dashboard of a car.  He reported having pain since that time.  The impression was traumatic chondromalacia.  A September 1983 x-ray examination of the right knee was normal.  A May 1984 private medical record notes that the Veteran reported being in a motor vehicle accident one week prior and he struck his right knee on the dashboard. 

An April 1985 VA examination report indicates that the Veteran reported that in 1983, he fell down steps and sustained a concussion and was hospitalized.  The Veteran stated that after discharge from the hospital, he began to have problems with his right knee.  He reported having swelling, tightness, and instability.  The impression in pertinent part was internal derangement of the right knee with recurrent synovitis.  X-ray examination revealed no abnormality.    

VA treatment records dated in March 1995 and April 1995 note a history of injuries to the legs and back in 1992 and pain ever since.

A January 1996 evaluation by Dr. A.A. indicates that the Veteran had a history of leg pain which dated to a 1992 work injury.  

A June 1998 VA orthopedic clinic treatment record indicates that the Veteran was treated at the pain clinic for multiple joint pains of unknown etiology.   An April 1997 VA rheumatologic clinic record indicates that the Veteran had joint pain for over 10 years.  

A K. Hospital record dated in June 2003 indicates that the Veteran was in a motor vehicle accident in June 2003 and had had worsening of symptoms in the legs since that accident.  The Veteran started that he had pain in his legs for a long time but he primarily had pain in the right leg, in the lateral aspect of the leg below the knee.  An August 2003 MRI revealed a meniscus tear of the right knee.  The Veteran underwent a bilateral partial medical meniscectomy and debridement.  The post operative diagnosis was bilateral torn medical meniscus.  

Records from the U. of M. Medical Center dated in February 2005 show a diagnosis of avascular necrosis of the left knee.   

The Board finds that the preponderance of the evidence establishes that the claimed knee and leg disabilities first manifested many years after service and manifested after a series of post-service injuries, specifically the 1992 work injury and the 1981 and 2003 motor vehicle accidents.  There is no competent evidence which relates the claimed knee and leg disabilities to an injury or event in service.  As discussed above, the evidence of record shows that a knee and/or a leg disability was not detected in service and was not detected upon VA examinations in 1970 and 1972.     

There is medical evidence which establishes that the claimed leg symptoms are attributed to the lumbar spine degenerative disc disease.  The medical evidence shows that the degenerative disc disease caused S1 radiculopathy and radiculitis of the right leg.  As discussed in detail above, service connection is not warranted for the lumbar spine disability. Thus, service connection for a leg disability secondary to the lumbar spine disability is not warranted. 

There is also medical evidence which establishes that the symptoms of leg pain are attributed to the bilateral avascular necrosis of the hips.  A July 1996 VA examination report indicates that the Veteran had leg pain which was attributed to the avascular necrosis of the hips.  A December 1996 VA pain clinic record notes that the Veteran had diffuse muscle pain and joint involvement secondary to the avascular necrosis.  An April 2005 record form the K. Hospital relates the burning pain in the legs to the avascular necrosis of the hips.  As discussed in detail above, service connection is not warranted for a bilateral hip disability to include avascular necrosis.  Thus, service connection for a leg disability secondary to the bilateral hip disability is not warranted. 

The Veteran himself relates the claimed leg and knee disabilities to the sickle cell trait, the fall in service in 1968, and to shots he received in service.   

The Veteran's own assertions that such a medical relationship exists is not competent evidence of a medical nexus.  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

There is no evidence which establishes that the Veteran has medical expertise.  Thus, his statements are not competent evidence of a medical relationship to service and have no probative value.  The Veteran has not submitted any competent evidence which establishes a medical relationship between the claimed disabilities and any injury or event in service.  

The more probative evidence of record establishes a continuity of leg and knee symptoms of pain from the post service injuries, not service.  As noted above, the service treatment records do not document diagnosis of a leg or knee disability and the lower extremities were normal upon service separation examination.  

However, there is probative evidence which establishes that the Veteran had chronic symptoms of leg and knee pain since the post service injuries.  An October 1994 private evaluation report indicates that the Veteran had a worker's compensation injury in November 1993 and his symptoms were consistent with a right L5 radiculopathy.  A March 1995 VA treatment record indicates that the Veteran had a back injury in 1992 and he reported having back trouble ever since with severe degenerative joint disease and multiple pains.  A K. Hospital record dated in June 2003 indicates that the Veteran was in a motor vehicle accident in June 2003 and had had worsening of symptoms in the legs since that accident.  

In the 1996 application for compensation benefits, the Veteran stated that he had knee and leg pain since service.  

The Board finds that the Veteran's credibility is substantially undermined by the fact that the statements he made at the time he filed an application for compensation in 1996 contradict the statements he made to his health care providers in connection with treatment of the leg and knee symptoms and disability.  As discussed above, the Veteran did not have any complaints pertinent to the legs and knees upon service separation examination in November 1969.  He did not report any leg or knee symptoms upon the VA examinations in 1970 and 1972.  Examination of the lower extremities was normal.  The medical evidence of record show that the Veteran reported leg and knee symptoms after the post service injuries.   

The Board finds that the Veteran's statements made in the course of medical treatment to have greater probative value than the statements made in connection with his compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board finds that the current lay assertions made by the Veteran at the time he filed the 1996 application for compensation and since that time are of limited probative worth when compared to the lay statements made by the Veteran to his health care providers.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Thus, the claim must fail on the basis of continuity of symptomatology since service because of the lack of credible evidence establishing continuous symptoms since service and because of the credible evidence establishing that the Veteran denied any symptoms on separation examination and establishing continuity of symptomatology from the post service injuries.  The claim also must fail because of the lack of a competent nexus opinion linking the claimed knee and leg disabilities to an injury, event or incident of the Veteran's period of active service.  

Further, as discussed in detail above, service connection for sickle cell trait is not warranted, so service connection for the claimed leg and knee disabilities as secondary to the sickle cell trait is not warranted.  

The medical evidence establishes that the claimed leg pain is attributed to the degenerative disc disease and degenerative changes of the lumbar spine.  Thus, service connection for the claimed leg disabilities is denied for the same reasons discussed above in connection with the claim for service connection for a lumbar spine disability.  

In summary, the Board finds that the preponderance of the evidence establishes that the claimed leg and knee disabilities first manifested many years after service and are not due to an injury or other identified event or incident of his period of service.  Accordingly, the Veteran's claim of service connection for the leg and knee disabilities must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for sickle cell trait is denied.  

Service connection for a kidney disorder to include hematuria is denied.

Service connection for a pancreas disorder is denied.   

Service connection for a lumbar spine disability is denied.   

Service connection for a bilateral hip, shoulder, and arm disabilities to include avascular necrosis is denied.  

Service connection for bilateral knee and leg disabilities is denied.   


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim for service connection for hypertension.  

This issue was remanded by the Board in December 2007.  The December 2007 Board remand noted that in a May 2005 VA examination report, a VA examiner essentially opined that the Veteran's hypertension was not related to service.  In providing rationale for the opinion, the physician commented that the Veteran's in-service blood pressure had been predominately normal and listed only three blood pressure readings in service, a pre-enlistment examination reading (that was elevated) and two subsequent readings in May and November 1969 (that were normal).  Since the physician only pointed out those initial elevated blood pressure readings, it appears that other elevated blood pressure readings in service may have been overlooked.  The Board points out that the Veteran's service treatment records also included elevated blood pressure readings of 140/98 and 140/100 in December 1968, 132/90 in January 1969, and 138/98 in April 1969.  In the December 2007 remand, the Board indicated that to ensure that the Veteran's records were thoroughly reviewed, he should be scheduled for another examination.

However, the issue of service connection for hypertension was inadvertently not addressed in the action paragraphs in the December 2007 remand and the RO did not afford the Veteran a cardiovascular examination. 

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board finds that another VA examination is required to obtain evidence as to whether the hypertension was incurred or aggravated during active service.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any outstanding VA or non-VA treatment records referable to treatment of the hypertension.     

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him to identify all sources of VA and non-VA medical treatment for the claimed hypertension.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter also should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

After reviewing the entire record including the service treatment records, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the hypertension was incurred in active service.  The VA examiner should indicate whether the blood pressure readings in service support a diagnosis of hypertension.  The VA examiner should provide an opinion as to the date of onset of the hypertension. 

If the VA examiner determines that hypertension pre-existed the Veteran's entry into active duty, the VA examiner is requested to render an opinion as to whether it is as likely as not that the pre-existing hypertension underwent a chronic increase in severity beyond normal progression of the disease during the Veteran's period of active duty.  

The VA examiner should provide a complete rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  After completing all indicated development, the RO should readjudicate the claim for service connection for hypertension in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


